Case 3:15-md-02672-CRB Document 7029-14 Filed 01/13/20 Page 1 of 3




          &YIJCJU
              Case 3:15-md-02672-CRB Document 7029-14 Filed 01/13/20 Page 2 of 3




News & Resources

May 7, 2019

Louis Freeh and Glaser Weil Enter Into Strategic Alliance
Related Attorneys: Fred Heather, Lawrence M. Hadley, Garland A. Kelley
Related Practices: Litigation, Intellectual Property

LOS ANGELES AND NEW YORK, MAY 8, 2019 – Glaser Weil LLP, Freeh Sporkin &
Sullivan, LLP (“FSS”) and Freeh Group International Solutions, LLC (“FGIS”) today
announced the launch of a strategic alliance, one capable of deploying their vast
resources and experience as a combined legal and investigative powerhouse focused
on risk management, investigations and comprehensive representation in highly
complex and strategic matters.
The new alliance, which will be based in Los Angeles and be effective immediately, includes Louis J.
Freeh, who leads FSS and FGIS (collectively the Freeh Group), served as Director of the Federal Bureau
of Investigation, was a federal judge in the Southern District of New York, as well as an Assistant United
States Attorney in that District, and Glaser Weil, one of the country’s premier full-service law firms, with
star litigatora Patricia L. Glaser, who tops a short list of “go-to” trial attorneys in the nation, anda
Chambers and Partners describes as a “trial icon,” the Los Angeles Business Journal recognized as one of
the “Most Influential People” in Los Angeles, and Benchmark Litigation ranks as one of the “Top 100 Trial
Lawyers.”

The legal, regulatory,and social media landscapes have evolved over the past several years and
penalties for corporate non-compliance or litigation missteps can be very severe.a This unique alliance
provides a complete package of consultative, investigative, and litigation services to help promote and
ensure client compliance as well as rapid response, including full-scale litigation, when crisis erupts.

Benjamin F. Scotti, who has worked alongside Mr. Freeh for over 10ayears on a number of high profile
domestic and international engagements, will lead the Freeh Group’s involvement in the alliance
alongside Glaser Weil partner Fred Heather, a former Assistant United States Attorney with over 30
years of practice defending corporations and their executives in complex civil and White Collar cases.
Mr.aHeather heads Glaser Weil’s Crisis Management & Response Practice Group together with Garland
A. Kelley, a securities litigator with more than 25 years of experience consulting with, and litigating for,
exceptional clients around the world, and Lawrence Hadley, an intellectual property attorney with more
than 25ayears of experience in high-stakes IP matters.

Mr. Heather said, “There is no equivalent to the combined experience and reputation of Louie Freeh
and his colleagues, and our firm’s ability to rapidly and aggressively represent our clients, including
public and private companies, colleges, sports and entertainment ventures, defense contractors,
gaming enterprises, hospitals, banks, and securities-related businesses of all sizes who find themselves
faced with the need for experienced and deeply credible investigators and world class litigators.”

                                                                          GWPROD_000001
              Case 3:15-md-02672-CRB Document 7029-14 Filed 01/13/20 Page 3 of 3
“All of us at FSS and FGIS are thrilled and delighted to practice in association with Glaser Weil, one of the
most respected and talented law firms in the United States. Glaser Weil’s outstanding lawyers enjoy a
national reputation for excellence and litigation success. It is truly a privilege to work in tandem with
this great partnership, where our combined investigative, prosecutorial and White Collar criminal
experience    will provide our clients with a unique and powerful advantage,” said Freeh.
News & Resources
Patty L. Glaser, Chair of the Glaser Weil Litigation Department, stated, “This alliance represents
aatremendous example of how two great teams are even stronger together.a We are very excited to
work alongside Louie Freeh and the rest of his team.”a The new strategic alliance provides clients with
one-stop access to some of the country’s top lawyers and investigators, who can work together to
provide counsel and representation regarding White Collar crime, securities and environmental
litigation, and cyber security and data protection.

“Glaser Weil’s national reach is well-established, with important litigation matters throughout California,
New York, Delaware, and numerous other states,” saidaGarlandaA. Kelley.aa “This alliance will further our
global reach, and the capability to offer the gold standard in investigative prowess coupled with top-
shelf creative legal representation.”a

Lawrence Hadley, Chair of Glaser Weil’s Intellectual Property Department stated, “The ability to have the
Freeh Group’s resources in complex intellectual property matters like trade secrets, cyber security and
data breach, and patent infringement, particularly their unique forensic capabilities, will allow us to
offer our clients capabilities that few, if any, law firms can match.”

ABOUT GLASER WEIL

Glaser Weil is one of the country’s premier full-service law firms particularly well known for its prowess
in litigation.a Indeed, Benchmark Litigation, the definitive guide to America’s leading litigation firms,
awarded Glaser Weil its highest ranking of “Highly Recommended” – one of only 25 law firms in
California to earn this elite status.

ABOUT FREEH, SPORKIN & SULLIVAN

The firm is unique in that it was established by three former federal judges with decades of experience
on the federal bench and at the highest levels of the U.S. government.a FSS has an extraordinary
collection of talented and internationally recognized attorneys, with a broad range of bona-fides from
the public and private sectors, who bring unparalleled expertise, reputation, judgment and immediate
credibility to the selective legal representations the firm undertakes.

ABOUT FREEH GROUP INTERNATIONAL SOLUTIONS

FGIS is a dynamic company with the experience, credibility and global reach that allow us to deliver
prompt and effective solutions. We have built a reputation for working closely with each client to
efficiently assess their circumstances, provide independent counsel, and jointly develop or enhance
effective risk mitigation strategies.


     Our OÞces

© 2019 Glaser Weil | Attorney Advertising
Disclaimer | Privacy Policy



                                                                          GWPROD_000002
